UNITED STATES DISTRICT COURT
WESTERN I)ISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
MICHAEL THOMAS CUI’P : CIVIL ACTION NO. 2:18-cV-1296
REG. # 17129-035
VERSUS : JUDGE SUMMERHAYS
WARDEN MYERS : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report: and Recommendation [doc. 6] of the l\/[agistrate Judge
previously filed herein and after an independent review of the reeord, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law',

IT IS ORDERED that the instant petition for Writ of habeas coipus be DISMISSEI)
WITH PREJUDICE under Rule 4 of the Ruies Governing § 2254 Proceedings in the United
States District Courts.

THUS DONE AN}) SIGNEI) in Charnbers this§€§\d\ay of i::{’&$~¢/cs"¢,\ ,

2019.

   

z
ROBERT R. SUMMERHA,§SB/
UNITED STATES DISTRICT GE

 

 

